Citation Nr: 9909425	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-48 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with anxious features, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for status post 
septorhinoplasty and turbinectomy, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
ganglion cyst of the left wrist with sensory loss of left 
hand, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for limitation of 
motion of the left wrist due to ganglion cyst, currently 
rated as 10 percent disabling.

5.  Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1981 to March 
1985 and from December 1990 to August 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a June 1993 rating decision, service connection was denied 
for carpal tunnel syndrome.  In August 1993, a notice of 
disagreement was received.  Ordinarily, the RO would be 
required to send the veteran a statement of the case as to 
this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  Manlincon v. West, No. 97-1467 (U.S. 
Vet. App. Mar. 12, 1999).  The Board notes that at a personal 
hearing before a member of the Board at the RO in August 1998 
and also in August 1998 written communication, the veteran 
withdrew the issues of whether new and material evidence had 
been submitted to reopen the claims for service connection 
for hearing loss, tinnitus, and an eye disability as well as 
that of an increased rating for bilateral foot disability.  
She indicated that she was continuing her appeal only on the 
claims for increased ratings for psychiatric, nasal, and left 
wrist disabilities as well as service connection for a 
gastrointestinal disability.  As such, all issues except for 
those listed on the front page of this decision have been 
properly withdrawn and are no longer in appellate status.  38 
C.F.R. § 20.204(b)(c).
FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
productive of total social and industrial impairment and 
inadaptability.  

2.  The veteran's service-connected nasal disability is 
manifested by severe symptoms, to include near constant 
rhinitis/sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge and 
crusting.  

3.  The veteran's service-connected left wrist disability due 
to ganglion cyst is manifested by painful motion, permanent 
loss of sensation through the dorsum of the hand, 
hyperesthesia through the fingers, and ongoing weakness in 
the left wrist and hand; ankylosis of the wrist or impairment 
of motor strength is not shown.  

4.  The veteran's irritable bowel syndrome is caused or at 
least made worse by her service connected psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  A 100 percent rating is warranted for major depression 
with anxious features.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, 4.129, 4.130, Part 4, Diagnostic Code 
9434 (1998).

2.  A 50 percent rating is warranted for status post 
septorhinoplasty and turbinectomy.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic Code 
6510-6514 (1998).  

3.  A rating in excess of 10 percent for limitation of motion 
of the left wrist due to ganglion cyst is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.71a, Part 4, Diagnostic Code 5215 (1998).

4.  A 30 percent, but no higher, rating is warranted for 
residuals of ganglion cyst of the left wrist with sensory 
loss of the left hand.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 
8514 (1998).

5.  Secondary service connection is warranted for irritable 
bowel syndrome.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Increased Rating Claims

These claims are well-grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that they are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  The Board notes 
that at the time of her August 1998 personal hearing before a 
member of the Board, the veteran submitted additional 
evidence.  According to 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or her representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has waived her 
procedural right of initial review of the additional evidence 
in writing.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Further, although review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current severity of the  service-
connected disabilities.  

The veteran asserts that her service-connected disabilities 
are more disabling than represented by their current ratings.  
The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Psychiatric Disability

The Board will briefly review the history of the veteran's 
service-connected psychiatric disability.  

In a July 1986 VA rating decision, the RO granted service 
connection for major depressive illness, rated 30 percent 
disabling.  It was noted that although psychiatric impairment 
was not shown during her first period of service, the veteran 
was diagnosed as having major depressive illness within 
months of her discharge from service in March 1985, as shown 
on October 1985 VA psychiatric examination.  

VA records dated from February 1986 to December 1987 reflect 
treatment for a multitude of problems, to include bipolar 
affective disorder and hypomania as well as manic depressive 
disorder.  An August 1988 VA psychiatric examination 
confirmed a prior diagnosis of major depression.  

Service medical records from the second period of service, 
dated from December 1990 to August 1991, are of record.  In 
January 1991, anxiety neurosis was diagnosed.  In May 1991, 
the veteran reported anxiety over a possible early separation 
from service.  In August 1991, she was hospitalized for 
several days for psychiatric treatment.  The examiner noted 
that she was incoherent, displayed poor insight and judgment, 
and appeared hysterical.  During her hospitalization, she had 
emotional outbursts.  The diagnoses were adjustment disorder 
and a personality disorder.  Upon discharge, it was noted 
that she had adjustment disorder with depressed mood, 
resolved; and personality disorder, not otherwise specified 
with borderline and histrionic features characterized by 
unstable and tense interpersonal relationships with her 
overidealization and devaluation.  Affect of instability was 
noted on the ward, inappropriate displays of anger and 
emotion were noted, and especially frantic efforts to avoid 
real or imagined abandonment were noted.  She constantly 
demanded reassurance and approval on the ward and seemed to 
express emotion with inappropriate exaggeration.  

In January 1992, the veteran was afforded a VA psychiatric 
examination.  On mental status examination, she failed to 
maintain eye contact for an extended period of time and 
presented an overall display of depression.  At times she was 
anxious and was overall restricted to negative feelings.  
There were no hallucinations.  The veteran was goal-directed 
in her answers although tangential.  Content was heavily 
weighed.  Separation anxiety and association were well-
linked.  Short term and long term memory were intact.  The 
veteran was oriented to person, place, and time.  Her 
judgment was impaired.  Intelligence was average.  The 
diagnosis was bipolar disorder.

In May 1993, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that she was 
disheveled.  She had a tendency toward pressured, out of 
focus, and tangential speech.  There was a grating quality to 
her interpersonal style.  She showed a fair amount of 
anxiety, but was not severely depressed at the time of the 
examination.  She was not psychotic and did not exhibit 
homicidal or suicidal ideation.  The diagnosis was major 
depression with anxious features.  

July 1994 VA outpatient records reflect that PTSD, 
depression, and generalized anxiety disorder were diagnosed.  

In a September 1994 letter from the Raintree Clinic it was 
indicated that the veteran had been afforded treatment at 
that facility during her active duty service and thereafter.  
It was noted that during active duty, her depression was 
severe and seriously affected her ability to perform her work 
duties.  It was noted that the veteran was treated 4 to 5 
times weekly, but deteriorated to the point where she 
required hospitalization.  While in the hospital, she had one 
suicide attempt which was not treated appropriately.  
Nevertheless, when the hospital staff determined that the 
veteran's depressive state would continue for some length of 
time and her ability to work and to socialize with others was 
seriously hampered, the veteran was released from active 
duty.  Since her release from active duty, the veteran had 
not had any gainful employment.  In her last position, she 
was discharged after 4 months specifically because of her 
mental illness.  She was told that she would not be permitted 
back on the grounds of the employer because she presented an 
immediate danger to herself or others.  At the current time, 
she was unemployed and depressed.  On 2 recent occasions, she 
was seen on an emergency basis for depression, anxiety, and 
PTSD.  It was indicated that the veteran's level of 
depression remained serious and had not improved since her 
return to civilian life.  

In November 1994, the veteran was afforded a VA psychiatric 
examination.  She was relevant on issues, but often excessive 
and circumstantial.  She denied hallucination.  She 
verbalized vague ideas and references.  Emotional reaction 
was depressed and she expressed helplessness.  She was 
oriented and her memory was intact.  Her insight and judgment 
were marginal  The diagnosis was major depressive disorder, 
moderately severe.  The veteran's GAF score was 50.  

In March 1996, the veteran was hospitalized for VA 
psychiatric treatment.  Mental status examination revealed 
that she was disoriented to time and place, had slurred 
speech which was labored, and had a staggering gait.  The 
veteran had incoherent speech, was clearly intoxicated, and 
was non-goal directed.  Her affect was depressed.  She denied 
suicidal ideation.  No perceptual abnormality was described.  
The impression was that she had attempted suicide and was 
currently capable of acts of self-harm.  The psychiatric 
diagnoses were features of cluster B personality disorder 
with suicide attempt by overdose of medication; rule out 
bipolar II disorder.  

On VA psychiatric examination in September 1996,. it was 
noted that the veteran was taking Prozac and Elavil.  She 
complained of sleep disturbance, weight loss, anxiety, 
depression, and restlessness.  She provided some relevant 
answers, but was often evasive and circumstantial.  No 
hallucination or persecutions were elicited.  Her affect was 
depressed and she exhibited helplessness.  She was oriented, 
but showed some memory lapses.  Her insight and judgment were 
marginal.  The diagnosis was major depressive disorder, 
recurrent.  Her GAF score was 55.  

In an April 1998 letter of the Raintree Clinic, the veteran's 
treating psychiatrist indicated that she was severely 
disabled due to her psychiatric disability.  He stated that 
the veteran had serious problems in her family relationships 
as well as in relationships with others.  The psychiatrist 
indicated that the veteran cried frequently, felt hopeless, 
and was often too depressed to get out of bed.  Her speech 
was pressured and she was obsessed with the idea of death.  
Her judgment and thinking were clouded by pessimism and 
recurrent thoughts of death.  Her ability to concentrate was 
minimal and she was often unable to deal with even minor 
daily stressors.  She exhibited a high level of anxiety and 
apprehension, to the extent that she often would not leave 
her home without assistance from a neighbor.  She was unable 
to work, socialize, or function normally.  In conclusion, the 
psychiatrist indicated that since 1991, the level of the 
veteran's psychiatric impairment had been incapacitating.  

In August 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  In regard to the 
issue of an increased rating for psychiatric disability, she 
discussed her inability to maintain employment.  She related 
that she had difficulty with her employment as a teacher 
following her discharge from her second period of service.  
Due to her difficulties in that regard, she began having 
suicidal ideation.  She related that she was barred from the 
school campus.  She testified that she tried to commit 
suicide on 4 occasions since 1991 and was hospitalized by the 
VA for her own safety.  The veteran testified that she had 
been examined by the VA in the past, but preferred her 
psychiatrist at the Raintree Clinic.  She expressed that she 
would kill herself if her parents died.  She indicated that 
she was taking medication for her psychiatric disability.  

The veteran was originally rated under Diagnostic Code 9206 
using the General Rating Formula for Psychotic Disorders.  
Under Diagnostic Code 9206, a 50 percent rating is warranted 
when this disability produces considerable impairment of 
social and industrial adaptability.  The next higher rating 
of 70 percent is for application when the disability results 
in severe impairment of social and industrial adaptability, 
and the highest rating of 100 percent will be assigned when 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  

On November 7, 1996, during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (1998).  Major depression is rated 
under Diagnostic Code 9434 and the General Rating Formula for 
Mental Disorders.  The revised rating criteria provide a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130. 

A review of the recent medical evidence shows that the 
veteran's psychiatric disability meets the criteria for a 100 
percent evaluation, under either the old or revised rating 
schedule, since her psychiatric disability is clearly 
productive of total social and industrial impairment and 
inadaptability.  The veteran has been suicidal and presents a 
danger to herself and others.  She is unable to function in 
any work environment.  Likewise, she is totally unable to 
function on a social level with others.  Her cognitive 
functioning is also severely impaired.  Her judgment, 
thinking, concentration skills, memory, orientation, and 
insight are all impaired and render her unable to deal with 
even minor daily stressors.  In sum, her psychiatric 
disability is totally incapacitating.  

Nasal Disability

During the veteran's first period of service, she underwent 
septorhinoplasty and turbinectomy times 2.  Following her 
discharge from service in March 1985, the veteran was 
evaluated by the VA for chronic nasal obstruction in February 
1986.  She continued outpatient treatment for her nasal 
problems through April 1986.  In April 1986, she was 
hospitalized for several days for a resection of the inferior 
turbinates.

In a July 1986 VA rating decision, the RO granted service 
connection for status post septorhinoplasty and turbinectomy, 
rated as 10 percent disabling.  Thereafter, the veteran was 
treated by the VA, Seth Zwillenberg, M.D., and Romeo A. 
Luongo, Jr., M.D., for her nasal disability.  

An August 1989 letter of Dr. Luongo indicated that the 
veteran continued to have nasal disability due to her 
rhinitis and also had loss of the sense of smell, headaches, 
difficulty breathing and dyspnea on exertion, dry mouth, and 
minimal Eustachian tube obstruction.  

A May 1991 Board decision granted an increased (30 
percent)rating for status post septorhinoplasty and 
turbinectomies.  A July 1991 rating decision implemented the 
Board's decision.  

Service medical records from the veteran's second period of 
service, from December 1990 to August 1991, show that in 
March 1991, she was treated for sinusitis.  In June 1991, the 
veteran was treated for chronic rhinitis.  It was noted that 
there was no sinusitis.  

In May 1992, the veteran was afforded a VA ears, nose, and 
throat examination.  She complained of pain between her eyes, 
postnasal drip, thick and clear discharge, cough, and blood-
tinged mucus with nose blowing.  There was also slight nasal 
septal deviation and mildly tender lymph nodes.  The 
diagnoses were chronic rhinosinusitis and anosmia.  

In August 1993, the veteran was afforded a VA general medical 
examination.  Physical examination of the nose revealed that 
the turbinates were within normal limits and there were no 
polyps.  The middle meatus was open.  

In November 1993, the veteran was treated on an outpatient 
basis by the VA for her nasal disability.  Physical 
examination revealed a polyp at the posterior end of the 
inferior turbinate on the left.  The mucosa appeared fairly 
normal.  The diagnoses were vasomotor rhinitis, single left 
polyp.  

In a July 1994 letter, a VA physician stated that the veteran 
had sinus headaches as well as a polyp in the nose with 
discharge.

In a September 1994 letter, Dr. Luongo indicated that he had 
treated the veteran for nasal obstruction, breathing 
problems, loss of the senses of taste and smell, nosebleeds, 
and intermittent Eustachian tube problems.  Physical 
examination showed that the veteran had a slight deviation of 
the external nose to the right and that her septum remained 
S-shaped from front to back and from top to bottom.  A 
fiberoptic nasopharyngolaryngoscope was used to examine the 
interior of the nose and revealed that the distortion of the 
septum was greater than it was in 1986.  The nasal septum was 
extremely atrophic throughout.  It was covered by crusts and 
when they were removed the membrane was atrophic and friable 
and bled to the touch.  Posteriorly, there was a great deal 
of dense scar tissue, especially in the area of the posterior 
choanae where dense scar tissue caused distortion of the 
interior of the nose, severely obstructing the normal airway.  
There was polyp formation at the posterior end of the remnant 
of the left inferior turbinate.  The turbinates were very 
atrophic and almost nonexistent.  Superiorly, the distortion 
of the nasal septum was causing total obstruction to the 
olfactory area and the veteran could no longer taste or 
smell.  In conclusion, Dr. Luongo stated that the veteran's 
condition had deteriorated between 1986 and 1994 and would 
most probably continue to do so.  He stated that 2 surgical 
revisions in 1986 and 1987 failed to help and actually 
increased the veteran's symptoms.  The final diagnosis was 
chronic rhinitis with ozena and crusting.  There were atrophy 
of the nasal turbinates and polyp formation.  There was 
obstruction to the olfactory area resulting in anosmia.  
There was posterior choanal obstruction due to dense scar 
tissue.  There was deviation of the nasal septum causing 
severe nasal obstruction.  

In a November 1994 letter, Dr. Luongo indicated that the 
veteran continued to have severe problems with her nose, 
including nasal obstruction, crusting, and intermittent 
bleeding.  Examination showed atrophic changes on anterior 
rhinoscopy.  With an Olympus nasopharyngolaryngoscope, 
further investigation of the nose was carried out.  There was 
a great deal of atrophic changes in the entire nasal mucus 
membrane.  There was a polyp posteriorly on the left.  The 
septum was deviated obstructing the right nostril.  There was 
oozing from many separate areas in both nostrils and the 
blood was mixed with crust, aggravating this condition.  Dr. 
Luongo indicated that the veteran continued to have atrophic 
rhinitis with massive crusting, nasal obstruction due to the 
deviation of the septum and due to the crust and also due to 
the polyps.  Dr. Luongo indicated that the veteran's 
disability would probably increase in severity.  

On November 1994 VA ears, nose, and throat examination, the 
external nose was symmetrical and without deformity.  The 
nasal vestibule was profuse with discharge.  The veteran had 
deviation of the left septum.  There were no lesions on the 
floor of the nose or the inferior meatus, but there was 
mucosal edema of the inferior meatus.  There were no polyps 
of the inferior meati.  The diagnosis was allergic rhinitis 
versus vasomotor rhinitis.  There was no active infection at 
that time.  The final diagnosis was chronic recurrent 
rhinitis.  

In January 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to her nasal 
disability, the veteran related that she had problems 
breathing and had heavy discharge coming out of her nose that 
resembled a jellyfish and also bloody discharge.  She 
indicated that she also had no sense of smell or taste.  In 
addition, she related that she had a nasal polyp.  The 
veteran indicated that she had severe nasal obstruction, 
crusting, bleeding, and oozing. 

In July 1995, the veteran was afforded a VA ears, nose, and 
throat examination.  The examiner noted that the veteran had 
clear-yellow discharge from her nose.  The examiner indicated 
that there were mucosal edema and erythema and a positive 
Cottle maneuver.  There was collapse of the nasal vestibule.  
The diagnosis was anosmia secondary to nasal/sinus disease 
with collapse of the nasal vestibule.  
In August 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  In regard to the 
nasal disability, the veteran related that she had crusting, 
bleeding, drainage, and difficulty breathing.  She related 
that she took medication for this disability, too and that 
she experienced persistent headaches.  

The veteran asserts that her service-connected nasal 
disability is more disabling than represented by the 30 
percent rating.  Portions of 38 C.F.R. Part 4 pertaining to 
the rating criteria for respiratory disabilities were changed 
during the course of the veteran's appeal. Specifically, on 
September 5, 1996, the VA published a final rule, effective 
October 7, 1996, amending the section of the Schedule for 
Rating Disabilities dealing with respiratory disabilities.  
61 FR 46720, Sept. 5, 1996.  The changes have since been 
codified in 38 C.F.R. Part 4.  As was previously noted, the 
Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas.  
Therefore, the veteran's increased rating claim must be 
reviewed by the RO in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claim was 
filed.

The veteran's status post septorhinoplasty and turbinectomy 
is rated under Diagnostic Code 6502- 6514.  According to the 
former rating criteria, a 30 percent evaluation under this 
code requires severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation requires postoperative 
residuals, following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  

After October 7, 1996, Diagnostic Code 6502-6514 provides a 
30 percent evaluation for three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted for postoperative residuals, 
following radical surgery, with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

Under Karnas, the Board is required to apply the version of 
the rating schedule which is most favorable to the veteran 
since the regulations were changed during the course of her 
claim.  The Board will consider the veteran's claim for an 
increased rating under both versions.

The veteran has undergone numerous surgeries for her nasal 
disability.  The recent medical evidence, to include the 
reports of Dr. Luongo as well as the VA examinations, shows 
that the surgeries actually worsened the veteran's nasal 
disability and that she currently suffers from near constant 
and severe symptoms, to include slight deviation of the 
external nose to the right as well as interior distortion of 
the septum which is extremely atrophic throughout.  There is 
a great deal of atrophic change in the entire nasal mucus 
membrane.  The interior of the nose is atrophic and covered 
by scar tissue which severely obstructs the normal airway.  
There was collapse of the nasal vestibule.  There is polyp 
formation at the posterior end of the remnant of the left 
inferior turbinate and the turbinates are very atrophic and 
almost nonexistent.  The veteran experiences massive crusting 
and bleeding from many separate areas in both nostrils.  In 
addition, she complains of headaches.  

In sum, the nasal disability is productive of severe 
symptomatology.  It results in near constant 
rhinitis/sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge and 
crusting.  In light of the foregoing, the Board finds that a 
50 percent rating is warranted under either version of the 
rating criteria.  However, the 50 percent rating is the 
maximum schedular criteria rating under both versions of the 
rating schedule.  There are no other applicable diagnostic 
codes for considering the veteran's nasal disability.  As 
such, a higher rating is only possible on an extraschedular 
basis under 38 C.F.R. §§ 3.321.   In cases where the 
schedular evaluation is found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be assigned.  However, in this case, 
the Board finds that the 50 percent schedular evaluation is 
adequate as it fully encompasses the veteran's current 
symptomatology.  As such, the question of an extraschedular 
rating is not raised by the record.  In Bagwell v. Brown, 9 
Vet. App. 157 (1996), the Court, citing its earlier decision 
of Floyd v. Brown, 9 Vet. App. 88 (1996), held that, if the 
question of an extraschedular rating is raised by the record 
or by the appellant before the Board, "the correct course of 
action for the Board . . . is to raise the issue and remand 
it for the proper procedural actions outlined in 38 C.F.R. 
§3.321(b)(1)."  However, as noted, the record does not raise 
this question and neither has the veteran.  Hence, the Board 
finds that no further action in that regard is warranted.  

Left Wrist

The Board will briefly review the history of the veteran's 
service-connected left wrist disability.  

During the veteran's first period of service, she was found 
to have a ganglion of the left wrist.  She was discharged 
from service in March 1985 and underwent a VA examination in 
October 1985 which confirmed that diagnosis.  A March 1986 x-
ray of the left wrist revealed some soft tissue swelling over 
the region of the first and second metacarpals.  No other 
abnormalities were seen.  The diagnosis was ganglion cyst.  

In a July 1986 VA rating decision, the RO granted service 
connection for ganglion of the left wrist, rated as non-
compensable.  Subsequent VA treatment records reflect 
treatment for left wrist ganglion.  A February 1990 VA 
examination resulted in a diagnosis of ganglion cyst.  

Service medical records from the second period of service, 
from December 1990 to August 1991, show that in April 1991, 
the veteran was treated for tenderness over the ganglion cyst 
on the dorsum of the left wrist.  From April to June 1991, 
she was treated for left wrist disability to include a left 
dorsal ganglionectomy.  

On VA general examination in July 1992, the veteran 
complained of aching pain about the left wrist, numbness of 
the dorsum of the left hand, and weakness of the left hand 
grip.  It was noted that she was left-handed.  Physical 
examination revealed numbness to pinprick of the dorsum of 
the left hand on the medial and ulna side.  There was a fine 
non-tender incisional scar of the dorsum of the left wrist 1 
and 1/2 inches in length as well as a 1/4 inch scar about the 
lateral aspect of the left hand.  There was palpation of a 
foreign body protruding from the tibia (middle third).  There 
was weakness of the left hand grip compared to the right hand 
grip.  Full flexion and extension of the fingers of the left 
hand were possible.  There was limitation of full 
dorsiflexion of the left wrist, that is, dorsiflexion was 
from zero to 55 degrees.  There was full radial and ulnar 
deviation of the left wrist.  Limitation of full supination 
of the left forearm was noted; that is, supination was from 
zero to 45 degrees.  The diagnoses were residual fracture of 
the left forearm; postoperative residual of internal fixation 
of the fracture of the left forearm; limitation of full range 
of motion of the left forearm; residual of excision of 
ganglion from the dorsum of the left wrist; scar of dorsum of 
the left wrist; left wrist strain; and weakness of the left 
hand grip.  

In August 1993, the veteran was afforded a VA general medical 
examination.  Physical examination of the left wrist revealed 
a 2 inch scar on the dorsum of the wrist which was well-
healed, non-tender.  The veteran was able to flex 45 degrees 
in all directions.  X-rays revealed a fragment of a screw 
probably from external fixation device in the distal radial 
diaphysis.  There was minimal deformity of the distal radius 
which was probably the site of the old trauma.  Otherwise the 
carpal bones and radial carpal joint appeared normal.  The 
diagnoses were postoperative fracture of the left forearm; 
postoperative ganglion cyst removed from the left wrist with 
numbness and tingling of the left hand; and easy fatigability 
of the left hand.  

In a March 1994 letter, John L. Sbarbaro, Jr., M.D., 
described the veteran's left wrist disability.  He indicated 
that the left wrist had full range of motion.  The left 
forearm was well-aligned, and there was no gross deformity.  
The veteran exhibited full pronation of the left forearm, she 
lacked 30-40 degrees of dorsiflexion of the left wrist. There 
was also spotty hypesthesia through the dorsum of the left 
hand.  There was a well-healed, non-tender, 2 centimeter 
transverse incision over the dorsum of the left wrist, and 
there was a recurring ganglion involving the extensor tendons 
of the left wrist that measured approximately 1 and 1/2 
centimeters to 2 centimeters in diameter.  There was also 
hypesthesia through the 3rd, 4th, and 5th fingers of the left 
hand.  Grip strength of the left hand was rated at good/plus, 
but was certainly not normal in that her left (dominant) hand 
was actually weaker than the right hand.  At the present 
time, the veteran had a recurrent ganglion on the dorsum of 
the left wrist along with a permanent loss of sensation 
through the dorsum of the hand with hyperesthesia through the 
fingers.  The findings of hypesthesia and hyperesthesia were 
considered permanent sequelae of the surgical intervention.  

In April 1994, the veteran was treated on an outpatient basis 
for her left hand problems  It was noted that she had great 
difficulty writing and doing other work with her left hand.  
It was further noted that she had tingling in the fingers.  
The examiner indicated that her employability was badly 
affected.  The examiner noted that the veteran's left hand 
disability was becoming worse.  

A July 1994 letter from a VA physician states that the 
veteran had a recurrent ganglion on the left hand which 
caused limitation of dorsiflexion and supination and had 
worsened.  It was also stated that the veteran had marked 
sensory impairment of the left hand and that she had numbing 
of the left hand.  

In a September 1994 letter, Dr. Sbarbaro reported that 
physical examination revealed that the veteran had ongoing 
weakness in the left wrist and hand with spotted hypesthesia 
and paresthesia throughout the dorsum of the hand.  Those 
physical findings were getting worse and the likelihood was 
that they would continue to deteriorate in time.  Dr. 
Sbarbaro indicated that the veteran would probably require 
additional surgery to remove the recurring ganglion as well 
as stabilize the capsule on the dorsum of the wrist.  

An orthopedic examination in November 1994 revealed mild 
tenderness of the left wrist.  There was a 2 inch dorsal scar 
on the left wrist which was well-healed.  The wrist had mild 
tenderness, but no swelling.  Dorsiflexion of the wrist was 
limited to 30 degrees by pain.  Palmar flexion was also 30 
degrees limited by pain.  The veteran's grip was very weak.  
The diagnosis was postoperative ganglion resection of the 
left wrist with probable regrowth of ganglion and weakness of 
the left hand and decreased motion of the left wrist.  X-rays 
of the left wrist were essentially normal.  

The veteran was also afforded a neurological examination 
which revealed that there was loss of sensation on the 
complete dorsum of the hand and all of the fingertips on the 
left.  Pinprick sensation on the right upper extremity was 
intact.  There was a questionable decrease of pinprick 
sensation on the palmar site of the left upper extremity.  
There was a negative Tinel's sign.  The veteran was unable to 
pronate her arm completely from an old fracture of the left 
arm.  There was only a limited amount of testing that was 
permitted with regard to the muscles, but testing 
demonstrated 5/5 power.  Deep tendon reflexes were 
symmetrical.  The examiner stated that it was difficult to 
account for total loss of sensation on the dorsum of the hand 
by a ganglionic cyst even if it was compressing a 
brachioradial nerve.  The examiner indicated that this would 
spear the distal part of the 2nd and 3rd fingers because that 
was supplied by the median nerve.  However, the examiner 
noted that the veteran did have paresesias in the palmar side 
which might be carpal tunnel syndrome.  The examiner opined 
that the ganglion cyst could not account for the total loss 
of sensation in the hand.  

In a November 1994 letter, Dr. Sbarbaro indicated that the 
veteran exhibited pain in the left wrist.  She had normal 
range of motion, but there was instability of the carpus due 
to capsular laxity.  There was also a palpable ganglion, and 
the last 20 degrees of dorsiflexion were quite painful.  The 
prognosis was poor.  Dr. Sbarbaro indicated that the veteran 
required surgical intervention to remove the ganglion and 
stabilize the articulation.  

In January 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to the left 
wrist disability, she testified that she was left-handed and 
had a ganglion cyst on her left wrist.  She showed the 
hearing officer the ganglion cyst.  The veteran indicated 
that she had trouble moving her wrist due to the ganglion 
cyst, had numbness on the back part of her hand, and had 
tingling in her fingers.  She indicated that she was unable 
to write for any prolonged period of time, could not lift 
well, and had difficulty typing.  She related that everyday 
activities were also adversely affected and that her grip 
strength was weakened.  

On VA orthopedic examination in July 1996, physical 
examination revealed wrist flexion was limited to zero to 30 
degrees; extension was zero to 25 degrees; adduction or 
radial deviation was zero to 10 degrees; and ulnar deviation 
was zero to 30 degrees.  There was a cyst approximately one 
centimeter by one centimeter which was soft in consistency 
and was located over the wrist joint on the dorsum of the 
hand.  There was decreased pinprick sensation over the 
cutaneous branch of the radial nerve over the hand.  The 
examiner noted that it was likely that the cyst was 
encompassing the nerve and decreasing the sensation over the 
dorsum of the hand.  It was noted that the veteran's left 
hand grip strength was decreased and was approximately 50 to 
30 percent of the right hand's grip strength.  The veteran 
indicated that she was learning to write with her right hand 
because of the pain at the wrist joint and decreased grip 
strength of the left hand.  The diagnoses were ganglion cyst 
with reduced range of motion of the wrist joint; and likely 
compressive neuropathy of the superficial cutaneous branch of 
the radial nerve causing loss of sensation over the dorsum of 
the hand.  

On VA peripheral nerve examination in August 1996, physical 
examination revealed a ganglion cyst on the dorsum of the 
wrist which was mobile and tender to the touch.  Distal to 
that area, there was an area of hypesthesia on the dorsum of 
the hand extending into the fingers and up to the distal 
digits including the dorsal aspect of the thumb around the 
thenar eminence, but stopping on he thenar eminence.  The 
motor strength on testing was 5/5; however, there was a 
global sensory deficit on the dorsum of the hand.  The 
diagnosis was ganglion cyst compressing sensory cutaneous 
branch of the radial nerve causing hypesthesia of the dorsum 
of the hand.  

In a May 1997 VA rating decision, the RO granted a separate 
10 percent rating for limitation of motion of the left wrist.  

In August 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  She related that she 
experienced pain and limitation of motion of the left wrist.  
She stated that she was unable to write for any extended 
period of time and had decreased dexterity.  In addition, she 
related that her normal everyday activities, for instance 
eating, were also restricted

The veteran asserts that her service-connected left wrist 
disability is more disabling than represented by the current 
separate 20 and 10 percent ratings.  

Initially, with regard to the veteran's disability of the 
left wrist characterized as limitation of motion of the left 
wrist due to ganglion cyst, the Board notes that this is 
rated under Diagnostic Code 5215.  

Diagnostic Code 5215 provides that if there is dorsiflexion 
to less than 15 degrees, a 10 percent rating is warranted for 
either the major or minor extremity.  If palmar flexion is 
limited in line with the forearm, a 10 percent rating is 
warranted for either the major or minor extremity.  If there 
is favorable or unfavorable ankylosis of the wrist, a higher 
rating is warranted under Code 5214.  The Board notes that 
ankylosis is defined in the rating schedule as "complete 
bony fixation." 38 C.F.R. § 4.71a, Diagnostic Code 5286.  
The Court has indicated that ankylosis is "immobility and 
consolidation of a joint."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities.  The Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating increased rating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In this case, the veteran has limitation of motion of the 
left wrist, which is her major wrist, and painful motion; 
however, complete bony fixation/immobility and consolidation 
of the wrist joint is not shown by the medical evidence.  
Although functional loss due to pain has been considered, 
disablement equivalent to ankylosis is not evident since the 
veteran does not meet any of the criteria set out in 
Diagnostic Code 5214.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  As such, a higher rating under Diagnostic Code 5214 
is not appropriate.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for limitation of motion 
of the left wrist due to ganglion cyst are not met.  

With regard to disability of the left wrist characterized as 
residuals of ganglion cyst of the left wrist with sensory 
loss of the left hand, the veteran is rated as 20 percent 
disabled under Diagnostic Code 8514.  

With regard to the radial nerve, 38 C.F.R. § 4.124(a) 
provides that the term "incomplete paralysis," with 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than that for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Diagnostic Code 8514 
provides that complete paralysis of the musculospiral nerve 
(radial nerve) manifested by drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps warrants a 70 
percent disability evaluation on the major side.  Incomplete 
severe paralysis warrants a 50 percent disability evaluation 
on the major side, incomplete moderate paralysis warrants a 
30 percent disability evaluation on the major side, 
incomplete mild paralysis warrants a 20 percent disability 
evaluation for either side.

The medical evidence shows that the veteran has a permanent 
loss of sensation through the dorsum of the hand with 
hyperesthesia through the fingers.  She has ongoing weakness 
in the left wrist and hand.  The ganglion cyst is 
encompassing the nerve and decreasing sensation over the 
dorsum of the hand.  The veteran's left (major) hand grip 
strength is decreased, and she is learning to write with her 
right hand because of her left wrist disability.  Her left 
hand motor strength is 5/5.  

The veteran has incomplete paralysis of the radial nerve 
which is wholly sensory.  As such, the highest rating she can 
receive is at the moderate level.  As was noted, moderate 
incomplete paralysis warrants a 30 percent rating on the 
major side while mild incomplete paralysis warrants a 20 
percent rating for either side.  In view of the medical 
evidence which shows permanent loss of sensation through the 
dorsum of the hand, hyperesthesia through the fingers, and 
ongoing weakness in the left wrist and hand, the Board finds 
that moderate incomplete paralysis is shown.  The Board finds 
that the veteran's assertions that her daily activities and 
general ability to use her left hand are impaired beyond a 
mild degree are credible.  VA and private examiners have 
indicated that the veteran is learning to use her other hand 
for basic everyday activities.  Hence, a higher rating of 30 
percent is warranted.  However, since the incomplete 
paralysis is wholly sensory, a rating in excess of 30 percent 
is not appropriate.  

Service Connection for Gastrointestinal Disability

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that she has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The Court has held 
that when a service-connected disability is alleged to have 
caused a new disability, the claimant must adduce competent 
medical evidence establishing a causal relationship between 
the two disabilities.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  The Court has also held that service connection 
may be granted for a disability that has been aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service medical records from the veteran's second period of 
service, from December 1990 to August 1991, show that she was 
examined in August 1991.  With regard to her gastrointestinal 
system, she reported having weight loss, nausea, vomiting, 
and anorexia.  

In July 1992, the veteran was afforded a VA general 
examination.  Irritable bowel syndrome was diagnosed.  

In an August 1992 letter, Marina Palant, M.D., stated that 
she was treating the veteran for irritable bowel syndrome 
which developed due to stress.  Dr. Palant indicated that 
increased stress at home or at work would only aggravate the 
veteran's irritable bowel syndrome.  

In April 1993, the veteran was afforded a VA general medical 
examination.  She complained of constipation and loose 
bowels.  The diagnosis was irritable bowel syndrome.  

In July 1995, the veteran was afforded a VA intestine 
examination.  It was noted that she left the VA hospital with 
her examination papers, which was against VA policy.  The 
examiner indicated that the veteran did not have colitis; 
rather, she had irritable bowel syndrome.  The examiner did 
not opine as to the etiology of that disorder.  

In October 1996, the veteran was afforded an intestine 
examination.  At that time, the examiner again noted that the 
veteran did not have colitis, but had irritable bowel 
syndrome.  The examiner expressed that although there are 
studies regarding the psychological makeup of individuals 
with irritable bowel syndrome, any relationship between the 
two is conjecture and the etiology is unknown.  

In August 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  In regard to the 
gastrointestinal disorder, she indicated that she felt it was 
related to her psychiatric impairment.  She testified that 
when she became very anxious, she experienced 
gastrointestinal distress.  

In sum, the veteran's private examiner attributes the 
veteran's irritable bowel syndrome to stress while the VA 
examiner indicates that the etiology of the veteran's 
irritable bowel syndrome is unknown.  The Board has fully 
reviewed the record to include the veteran's many psychiatric 
consultations as previously set forth.  The Board notes that 
in conjunction with the veteran's various psychiatric 
treatment, she has complained of gastrointestinal problems to 
include weight loss, anorexia, and gastrointestinal distress.  
Her private physician has stated that there is a relationship 
between her difficulties with stress and her irritable bowel 
syndrome.  Although the VA examiner indicates that any 
etiological relationship is conjecture, the examiner did not 
definitely rule out the connection and the private examiner 
positively supported a finding that there is in fact a 
relationship.  As such, and in view of all of the medical 
evidence to include the veteran's significant level of 
psychiatric impairment and affording her the benefit of the 
doubt, the Board finds that the evidence shows a causal 
relationship between the veteran's service-connected 
psychiatric disability and her irritable bowel syndrome.  The 
Board finds that there is sufficient medical evidence to show 
that the veteran's irritable bowel syndrome is caused or at 
least aggravated by her psychiatric impairment.  Thus, the 
Board concludes that service connection is warranted for 
irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.310(a).


ORDER

A 100 percent rating for major depression with anxious 
features is granted, subject to the regulations governing 
payment of monetary awards.
A 50 percent rating for status post septorhinoplasty and 
turbinectomy is granted, subject to the regulations governing 
payment of monetary awards.

A rating in excess of 10 percent for limitation of motion of 
the left wrist due to ganglion cyst is denied.  

A 30 percent rating for ganglion cyst of the left wrist with 
sensory loss of the left hand is granted, subject to the 
regulations governing payment of monetary awards.

Secondary service connection for irritable bowel syndrome is 
granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 
- 26 -


- 1 -


